DETAILED ACTION
Claims 1-19 have been presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Attorney Samuel E. Kielar on 5/18/2021.
	The Examiner has made the following changes to the claims. Additions to the claims are reflected by underline (example) and deletions are reflected by strikethrough (

Claim 1 
(Currently Amended) A method for reconstructing a field source of an array antenna based on dipoles, comprising:
               S1, measuring a radiation field of the array antenna at N measuring points to obtain a data matrix F, where the N measuring points are located at a radiation near-field or a radiation medium-field of the array antenna;

             S2, defining a radiation aperture of the array antenna as a total reconstruction plane, and defining an aperture field of each individual array element of the array antenna as a reconstruction plane of array elements, 
X;

              S3, constructing a first transmission matrix T such that             
                T
                ∙
                X
                =
                F
            
        , wherein the first transmission matrix T is determined by a frequency of the array antenna, positions of the dipoles in the first initial reconstruction array X and positions of the N measuring points;

              S4, performing an iterative calculation according to a first target function             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                
            
        , wherein in each iteration, parameters of the dipoles are changed and the first initial reconstruction array X is updated accordingly, and obtaining a first final reconstruction array X’ when the value of             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                
            
         is less than a first preset value, wherein the first target function             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                
            
         is used to calculate the difference between the radiation field of the first initial reconstruction array             
                X
            
         at the N measuring points and the measured data at the N measuring points, and the first preset value is an iteration termination condition determined according to accuracy requirements;
             
             S5, supplementing dipoles in the total reconstruction plane on the basis of the first final reconstruction array X’ to constitute a second initial reconstruction array Y;
             S6, constructing a second transmission matrix T’ such that             
                
                    
                        T
                    
                    
                        '
                    
                
                ∙
                Y
                =
                F
            
        , wherein the second transmission matrix T’ is determined by the frequency of the array antenna, positions of the dipoles in the second initial reconstruction array Y and the positions of the N measuring points; 

              S7, performing an iterative calculation according to a second target function             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                    
                        '
                    
                
            
        , wherein in each iteration, parameters of the dipoles are changed and the second initial reconstruction array Y is updated accordingly, and obtaining a second final reconstruction array Y’ when the value of             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                    
                        '
                    
                
            
         is less             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                    
                        '
                    
                
            
         is used to calculate the difference between the radiation field of the second initial reconstruction array             
                Y
            
         at the N measuring points and the measured data at the N measuring points, and the second preset value is an iteration termination condition determined according to accuracy requirements; 

determining at least one array element where failure or error occurs according to the second final reconstruction array Y'; and

performing at least one of:
repairing the at least one array element where failure or error occurs;
replacing the at least one array element where failure or error occurs; and
adjusting other array elements to compensate for the at least one array element where failure or error occurs.


Claim 13
(Currently Amended) A device for reconstructing a field source of an array antenna based on dipoles, comprising:
a processor; and
a memory for storing instructions executable by the processor;
wherein the processor is configured to perform a method for reconstructing a field source of an array antenna based on dipoles, the method comprising:

               S1, measuring a radiation field of the array antenna at N measuring points to obtain a data matrix F, where the N measuring points are located at a radiation near-field or a radiation medium-field of the array antenna;

              S2, defining a radiation aperture of the array antenna as a total reconstruction plane, and defining an aperture field of each individual array element of the array antenna as a reconstruction plane of array elements,
         placing at least one dipole in each reconstruction plane to constitute a first initial reconstruction array X;

            S3, constructing a first transmission matrix T such that             
                T
                ∙
                X
                =
                F
            
        , wherein the first transmission matrix T is determined by a frequency of the array antenna, positions of the dipoles in the first initial reconstruction array X and positions of the N measuring points;

           S4, performing an iterative calculation according to a first target function             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                
            
        , wherein in each iteration, parameters of the dipoles are changed and the first initial reconstruction array X is updated accordingly, and obtaining a first final reconstruction array X’ when the value of             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                
            
         is less than a first preset value, wherein the first target function             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                
            
         is used to calculate the difference between the radiation field of the first initial reconstruction array             
                X
            
         at the N measuring points and the measured data at the N measuring points, and the first preset value is an iteration termination condition determined according to accuracy requirements;

             S5, supplementing dipoles in the total reconstruction plane on the basis of the first final reconstruction array X’ to constitute a second initial reconstruction array Y;

             S6, constructing a second transmission matrix T’ such that             
                
                    
                        T
                    
                    
                        '
                    
                
                ∙
                Y
                =
                F
            
        , wherein the second transmission matrix T’ is determined by the frequency of the array antenna, positions of the dipoles in the second initial reconstruction array Y and the positions of the N measuring points; 

             S7, performing an iterative calculation according to a second target function             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                    
                        '
                    
                
            
        , wherein in each iteration, parameters of the dipoles are changed and the second initial reconstruction array Y is updated accordingly, and obtaining a second final reconstruction array Y’ when the value of             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                    
                        '
                    
                
            
         is less than a second preset value, wherein the second target function             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                    
                        '
                    
                
            
         is used to calculate the difference between the radiation field of the second initial reconstruction array             
                Y
            
         at the N measuring points and the measured data at the N measuring points, and the second preset value is an iteration termination condition determined according to accuracy requirements; 

determining at least one array element where failure or error occurs according to the second final reconstruction array Y'; and

performing at least one of:
repairing the at least one array element where failure or error occurs;
replacing the at least one array element where failure or error occurs; and
adjusting other array elements to compensate for the at least one array element where failure or error occurs.



Claim 19
(Currently Amended) A non-transitory computer-readable storage medium having stored therein instructions that, when executed by a processor of a terminal, causes the terminal to perform a method for reconstructing a field source of an array antenna based on dipoles, the method comprising:

N measuring points to obtain a data matrix F, where the N measuring points are located at a radiation near-field or a radiation medium-field of the array antenna;

          S2, defining a radiation aperture of the array antenna as a total reconstruction plane, and defining an aperture field of each individual array element of the array antenna as a reconstruction plane of array elements,
     placing at least one dipole in each reconstruction plane to constitute a first initial reconstruction array X;

          S3, constructing a first transmission matrix T such that             
                T
                ∙
                X
                =
                F
            
        , wherein the first transmission matrix T is determined by a frequency of the array antenna, positions of the dipoles in the first initial reconstruction array X and positions of the N measuring points;

            S4, performing an iterative calculation according to a first target function             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                
            
        , wherein in each iteration, parameters of the dipoles are changed and the first initial reconstruction array X is updated accordingly, and obtaining a first final reconstruction array X’ when the value of             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                
            
         is less than a first preset value, wherein the first target function             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                
            
         is used to calculate the difference between the radiation field of the first initial reconstruction array             
                X
            
         at the N measuring points and the measured data at the N measuring points, and the first preset value is an iteration termination condition determined according to accuracy requirements;

          S5, supplementing dipoles in the total reconstruction plane on the basis of the first final reconstruction array X’ to constitute a second initial reconstruction array Y;

T’ such that             
                
                    
                        T
                    
                    
                        '
                    
                
                ∙
                Y
                =
                F
            
        , wherein the second transmission matrix T’ is determined by the frequency of the array antenna, positions of the dipoles in the second initial reconstruction array Y and the positions of the N measuring points; 
           S7, performing an iterative calculation according to a second target function             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                    
                        '
                    
                
            
        , wherein in each iteration, parameters of the dipoles are changed and the second initial reconstruction array Y is updated accordingly, and obtaining a second final reconstruction array Y’ when the value of             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                    
                        '
                    
                
            
         is less than a second preset value, wherein the second target function             
                
                    
                        μ
                    
                    
                        t
                        o
                        t
                    
                    
                        '
                    
                
            
         is used to calculate the difference between the radiation field of the second initial reconstruction array             
                Y
            
         at the N measuring points and the measured data at the N measuring points, and the second preset value is an iteration termination condition determined according to accuracy requirements;

determining at least one array element where failure or error occurs according to the second final reconstruction array Y'; and

performing at least one of:
repairing the at least one array element where failure or error occurs;
replacing the at least one array element where failure or error occurs; and
adjusting other array elements to compensate for the at least one array element where failure or error occurs.


Reasons for Allowance

4.            The following is an examiner’s statement of reasons for allowance: claims 1-19 are considered allowable since when reading the claims in light of the specification, none of the references of record 


Claim 1
            wherein the first target function                         
                            
                                
                                    μ
                                
                                
                                    t
                                    o
                                    t
                                
                            
                        
                     is used to calculate the difference between the radiation field of the first initial reconstruction array                         
                            X
                        
                     at the N measuring points and the measured data at the N measuring points, and the first preset value is an iteration termination condition determined according to accuracy requirements;
            wherein the second target function                         
                            
                                
                                    μ
                                
                                
                                    t
                                    o
                                    t
                                
                                
                                    '
                                
                            
                        
                     is used to calculate the difference between the radiation field of the second initial reconstruction array                         
                            Y
                        
                     at the N measuring points and the measured data at the N measuring points, and the second preset value is an iteration termination condition determined according to accuracy requirements;
               determining at least one array element where failure or error occurs according to the second final reconstruction array Y'; and
               performing at least one of:
                      repairing the at least one array element where failure or error occurs;
                   replacing the at least one array element where failure or error occurs; and
              adjusting other array elements to compensate for the at least one array element where failure or error occurs.

Ravelo (“Non-unicity of the electric near-field planar emission model with dipole array," in IET Microwaves, Antennas & Propagation,,"), teaches S1, measuring a radiation field of the array antenna at N measuring points to obtain a data matrix F, where the N measuring points are located at a radiation near-field or a radiation medium-field of the array antenna; (Page 884 col 2 and page 885 col 1- the present dipole array equivalent source is potentially original on the following points: The input data can 
                             
    PNG
    media_image1.png
    297
    440
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    389
    744
    media_image2.png
    Greyscale
 


S2, defining a radiation aperture of the array antenna as a total reconstruction plane, and defining an aperture field of each individual array element of the array antenna as a reconstruction plane of array elements, (See Page 884 col 2 and page 885 col 1-2- the present dipole array equivalent source is 

placing at least one dipole in the reconstruction plane of each array element to constitute a first initial reconstruction array X; (See page 885 col 2 and fig 1,                                   
    PNG
    media_image3.png
    138
    418
    media_image3.png
    Greyscale
 

S3, constructing a first transmission matrix T such that T.X = F, wherein the first transmission matrix T is determined by a frequency of the array antenna, positions of the dipoles in the first initial reconstruction array X and positions of the N measuring points; (Page 884 col2 section Methodology-the E-field radiation as a monochromatic wave having frequency f propagating in the medium reported in the Cartesian reference system (Oxyz) defined by the unit vectors (ux , uy , uz ).[corresponds to the frequency of the array antenna, positions of the measuring points] Fig. 1 highlights the overview of the planar E-field radiation modelling methodology under study. It consists in synthesizing an equivalent source of E-field emission constituted by dipole array with their physical parameters (amplitude, orientation and position) which constitute the method DoF 
  
    PNG
    media_image4.png
    321
    718
    media_image4.png
    Greyscale

 S4, performing an iterative calculation according to a first target function                         
                            
                                
                                    μ
                                
                                
                                    t
                                    o
                                    t
                                
                            
                        
                    , wherein in each iteration, parameters of the dipoles are changed and the first initial reconstruction array X is updated accordingly, and obtaining a first final reconstruction array X’ when the value of                         
                            
                                
                                    μ
                                
                                
                                    t
                                    o
                                    t
                                
                            
                        
                     is less than a first preset value; (See Page 886 col 1 The inverse matrix relation is expressed as: (see equation (6)) 

    PNG
    media_image5.png
    220
    784
    media_image5.png
    Greyscale
This mathematical matrix operation states that m × n electric elementary dipoles will be generated from m × n sampled E-field data. Of course, the quality of dipole parameters depends on the inversibility of the (3m × 3n) Green position matrix. [Corresponds to the parameters of the ξm and the reference Eξ will be assessed with the expression:
                                
    PNG
    media_image6.png
    142
    436
    media_image6.png
    Greyscale
  

S6,constructing a second transmission matrix T’ such that T'.Y = F, wherein the second transmission matrix T’ is determined by the frequency of the array antenna, positions of the dipoles in the second initial reconstruction array Y and the positions of the N measuring points; (See Page 884 col2 section Methodology-the E-field radiation as a monochromatic wave having frequency f propagating in the medium reported in the Cartesian reference system (Oxyz) defined by the unit vectors (ux , uy , uz ).[corresponds to the frequency of the array antenna, positions of the measuring points] Fig. 1 highlights the overview of the planar E-field radiation modelling methodology under study. It consists in synthesizing an equivalent source of E-field emission constituted by dipole array with their physical parameters (amplitude, orientation and position) which constitute the method DoF from the given E-field data[corresponds to the position of dipole in the first initial reconstruction array Y] see also page 885 col 2-    

    PNG
    media_image7.png
    321
    718
    media_image7.png
    Greyscale



S7, performing an iterative calculation according to a second target function                         
                            
                                
                                    μ
                                
                                
                                    t
                                    o
                                    t
                                
                                
                                    '
                                
                            
                        
                    , wherein in each iteration, parameters of the dipoles are changed and the second initial reconstruction array Y is updated accordingly, and obtaining a second final reconstruction array Y’ when the value of                         
                            
                                
                                    μ
                                
                                
                                    t
                                    o
                                    t
                                
                                
                                    '
                                
                            
                        
                     is less than a second preset value (See Page 886 col 1 The inverse matrix relation is expressed as: (see equation (6)) 

    PNG
    media_image5.png
    220
    784
    media_image5.png
    Greyscale
This mathematical matrix operation states that m × n electric elementary dipoles will be generated from m × n sampled E-field data. Of course, the quality of dipole parameters depends on the inversibility of the (3m × 3n) Green position matrix. [Corresponds to the parameters of the ξm and the reference Eξ will be assessed with the expression:
                                
    PNG
    media_image6.png
    142
    436
    media_image6.png
    Greyscale
  

However, Ravelo does not teach S5, supplementing dipoles in the total reconstruction plane on the basis of the first final reconstruction array X’ to constitute a second initial reconstruction array Y; 
In the related field of invention, Zhang (“A near-field to far-field transformation method research based on interference source reconstruction”) teaches S5, supplementing dipoles in the total reconstruction plane on the basis of the first final reconstruction array X’ to constitute a second initial reconstruction array Y; (See Section 3 Examples of Equivalent Radiated Source and fig 6a-To make the results more accurate, the number of dipole arrays is added to 12 and the number of the sampling points in near-field plane is set to 36. The EM field values in three different places in near-field measurement plane are obtained through simulations. According to the computing parameters, the simulation model is made in HFSS software. See also fig 4a and 5a)
The combination of Ravelo and Zhang do not teach the above highlighted limitations. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



                                                              Conclusion

4.           The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Z. Yu et al., "An Improved Dipole-Moment Model Based on Near-Field Scanning for Characterizing Near-Field Coupling and Far-Field Radiation From an IC," in IEEE Transactions on Electromagnetic Compatibility, vol. 55, no. 1, pp. 97-108, Feb. 2013, doi: 10.1109 (Year: 2013)
Discussing an array of electric and magnetic dipole moments is used to reproduce the field distributions in a scanning plane above an IC and also discusses on improved dipole-moment model for addressing radio-frequency interference issues where near-field noise coupling needs to be accurately analyzed.
Ren, Xiao, "A new equivalent dipole-moment source reconstruction method for IC radiated emissions based on near-field scanning" (2015). Masters Theses. 7477. https://scholarsmine.mst.edu/masters_theses/7477 (Year: 2015) 20200065123 A1   Yang; Shao-Wen et al.
Discussing new dipole-moment model based on near-field scanning for representing equivalent IC radiation emissions on a PCB (Print Circuit Board)
M. Serhir, P. Besnier and M. Drissi, "Antenna Modeling Based on a Multiple Spherical Wave Expansion Method: Application to an Antenna Array," in IEEE Transactions on Antennas and Propagation, vol. 58, no. 1, pp. 51-58, Jan. 2010, doi: 10.1109/TAP.2009.2036284. (Year: 2010).
Discussing the spherical near-field (NF) data (measured or computed) to ascertain an equivalent set of infinitesimal dipoles placed over the main antenna aperture.



5.	   Claims 1-19 are allowed.

6.                Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/Examiner, Art Unit 2128                                                                                                                                                                                                        
/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128